996 F.2d 1210
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Rocky James BRYANT, Plaintiff-Appellant,v.W. Cranford FANN;  G. Dewey Hudson;  Algeron James;  JimSutherland;  Neil Murphy;  Charlie McCullen;  LewDarden;  Landis Lee;  Robert S.Griffith, II, Defendants-Appellees,andRuthie Matthews, Defendant.
No. 92-6731.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 8, 1993.Decided:  June 25, 1993.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Terrence W. Boyle, District Judge.  (CA-91-285-5-BO)
Rocky James Bryant, Appellant Pro Se.
Ellen M. Gregg, Womble, Carlyle, Sandridge & Rice, Winston-Salem, North Carolina; Jacob Leonard Safron, Special Deputy Attorney General, David Fred Hoke, Assistant Attorney General, Raleigh, North Carolina; Robert S. Griffith, II, Newton Grove, North Carolina, for Appellees.
E.D.N.C.
AFFIRMED.
Before HALL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Rocky James Bryant appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Bryant v. Fann, No. CA-91-285-5-BO (E.D.N.C. June 19, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED